 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW.

 

THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE AMENDED
FROM TIME TO TIME (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE
COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH
INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER
AND OWNERSHIP SET FORTH THEREIN.

 

WARRANT TO PURCHASE STOCK

 

Corporation: Enumeral Biomedical Corp. Number of Shares: _________ Class of
Stock: Series A Convertible Preferred Stock Initial Exercise Price: $1.16 per
share Issue Date: _________ Expiration Date: _________

 

This Second Warrant Certifies That, for good and valuable consideration, the
receipt of which is hereby acknowledged, Square 1 Bank or its assignee
(“Holder”) is entitled to purchase the number of fully paid and nonassessable
shares of the class of securities (the “Shares”) of the corporation (the
“Company”) at the initial exercise price per Share (the “Warrant Price”) all as
set forth above and as adjusted pursuant to Article 2 of this warrant, subject
to the provisions and upon the terms and conditions set forth in this warrant.

 

ARTICLE 1

EXERCISE

 

1.1          Method of Exercise. Holder may exercise this warrant by delivering
this warrant and a duly executed Notice of Exercise in substantially the form
attached as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the conversion right set forth in Section 1.2, Holder shall also
deliver to the Company a check for the aggregate Warrant Price for the Shares
being purchased.

 

1.2          Conversion Right. In lieu of exercising this warrant as specified
in Section 1.1, Holder may from time to time convert this warrant, in whole or
in part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share. The fair market value of the Shares shall be
determined pursuant to Section 1.3.

 

 

 

 

1.3          Fair Market Value. If the Shares are traded regularly in a public
market, the fair market value of the Shares shall be the closing price of the
Shares (or the closing price of the Company’s stock into which the Shares are
convertible) reported for the business day immediately before Holder delivers
its Notice of Exercise to the Company. If the Shares are not regularly traded in
a public market, the Board of Directors of the Company shall determine fair
market value in its reasonable good faith judgment.

 

1.4          Delivery of Certificate and New Warrant. Promptly after Holder
exercises or converts this warrant, the Company shall deliver to Holder
certificates for the Shares acquired and, if this warrant has not been fully
exercised or converted and has not expired, a new warrant representing the
Shares not so acquired,

 

1.5          Replacement of Warrants. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation, on surrender and cancellation of this warrant,
the Company at its expense shall execute and deliver, in lieu of this warrant, a
new warrant of like tenor.

 

1.6          Repurchase on Sale, Merger, or Consolidation of the Company.

 

1.6.1           “Acquisition.” For the purpose of this warrant, “Acquisition”
means (a) any sale, license, or other disposition of all or substantially all of
the assets (including intellectual property) of the Company, or (b) any
reorganization, consolidation, merger or sale of the voting securities of the
Company or any other transaction where the holders of the Company’s securities
before the transaction beneficially own less than 50% of the outstanding voting
securities of the surviving entity after the transaction.

 

1.6.2           Assumption of Warrant. If upon the closing of any Acquisition
the successor entity assumes the obligations of this warrant, then this warrant
shall be exercisable for the same securities, cash, and property as would be
payable for the Shares issuable upon exercise of the unexercised portion of this
warrant as if such Shares were outstanding on the record date for the
Acquisition and subsequent closing. The Warrant Price shall be adjusted
accordingly. The Company shall use reasonable efforts to cause the surviving
corporation to assume the obligations of this warrant.

 

1.6.3           Nonassumption. If upon the closing of any Acquisition the
successor entity does not assume the obligations of this warrant and Holder has
not otherwise exercised this warrant in full, then Holder shall have the option
either to (a) deem this warrant to have been automatically converted pursuant to
Section 1.2 and thereafter Holder shall participate in the Acquisition on the
same terms as other holders of the same class of securities of the Company; or
(b) require the Company to purchase this warrant for cash upon the closing of
the Acquisition for an amount per Share equal to the Warrant Price.

 

ARTICLE 2

ADJUSTMENTS TO THE SHARES

 

2.1          Stock Dividends, Splits, Etc. If the Company declares or pays a
dividend on its common stock payable in common stock, or other securities, or
subdivides the outstanding common stock into a greater amount of common stock,
then upon exercise of this warrant, for each Share acquired, Holder shall
receive, without cost to Holder, the total number and kind of securities to
which Holder would have been entitled had Holder owned the Shares of record as
of the date the dividend or subdivision occurred.

 

2

 

 

2.2           Reclassification, Exchange or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this warrant, Holder shall be entitled to receive, upon exercise
or conversion of this warrant, the number and kind of securities and property
that Holder would have received for the Shares if this warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event. Such an event shall include any automatic icon version of the
outstanding or issuable securities of the Company of the same class or series as
the Shares to common stock pursuant to the terms of the Company’s Articles of
Incorporation upon the closing of a registered public offering of the Company’s
common stock. The Company or its successor shall promptly issue to Holder a new
warrant for such new securities or other property. The new warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 2 including, without limitation,
adjustments to the Warrant Price and to the number of securities or property
issuable upon exercise of the new warrant. The provisions of this Section 2.2
shall similarly apply to successive reclassifications, exchanges, substitutions,
or other events.

 

2.3           Adjustments for Combinations, Etc. If the outstanding Shares are
combined or consolidated, by reclassification or otherwise, into a lesser number
of shares, the Warrant Price shall be proportionately increased. If the
outstanding Shares are combined or consolidated, by reclassification or
otherwise, into a greater number of shares, the Warrant Price shall be
proportionately decreased.

 

2.4           Adjustments for Diluting Issuances. In the event of the issuance
(a “Diluting Issuance”) by the Company after the Issue Date of securities at a
price per share less than the Warrant Price, then the number of shares of common
stock issuable upon conversion of the Shares shall be adjusted in accordance
with Article Fourth, Paragraph B, Section 4.4 of the Company’s Certificate
(Certificate) of Incorporation that apply to Diluting Issuances.

 

2.5           Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, the Company at its expense shall promptly compute such adjustment, and
furnish Holder with a certificate of its Chief Financial Officer setting forth
such adjustment and the facts upon which such adjustment is based. The Company
shall, upon written request, furnish Holder a certificate setting forth the
Warrant Price in effect upon the date thereof and the series of adjustments
leading to such Warrant Price.

 

2.6           Fractional Shares. No fractional Shares shall be issuable upon
exercise or conversion of the Warrant and the Number of Shares to be issued
shall be rounded down to the nearest whole Share. If a fractional share interest
arises upon any exercise or conversion of the Warrant, the Company shall
eliminate such fractional share interest by paying Holder amount computed by
multiplying the fractional interest by the fair market value of a full Share.

 

3

 

 

ARTICLE 3

REPRESENTATIONS AND COVENANTS OF THE COMPANY AND HOLDER

 

3.1         Company Representations and Warranties

 

3.1.1           Representations and Warranties. The Company hereby represents
and warrants to the Holder as follows:

 

(i)          The initial Warrant Price referenced on the first page of this
warrant is not greater than the fair market value of the Shares as of the date
of this warrant.

 

(ii)         All Shares which may be issued upon the exercise of the purchase
right represented by this warrant, and all securities, if any, issuable upon
conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein, or under applicable
federal and state securities laws,

 

(iii)        The Company’s capitalization table attached to this warrant is true
and complete as of the Issue Date.

 

3.1.2           Notice of Certain Events. The Company shall provide Holder with
not less than 10 days prior written notice, including a description of the
material facts surrounding, any of the following events: (a) declaration of any
dividend or distribution upon its common stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b)
offering for subscription pro rata to the holders of any class or series of its
stock any additional shares of stock of any class or series or other rights; or
(c) effecting any reclassification or recapitalization of common stock; or (d)
the merger or consolidation with or into any other corporation, or sale, lease,
license, or conveyance of all or substantially all of its assets, or
liquidation, dissolution or winding up.

 

3.1.3           Information Rights. So long as the Holder holds this warrant
and/or any of the Shares, the Company shall deliver to the Holder (a) promptly
after mailing, copies of all communiques to the shareholders of the Company, (b)
within one hundred eighty (180) days after the end of each fiscal year of the
Company, the annual audited financial statements of the Company certified by
independent public accountants of recognized standing and (c) within sixty (60)
days after the end of each of the first three quarters of each fiscal year, the
Company’s quarterly, unaudited financial statements.

 

3.1.4           Registration Under Securities Act of 1933, as amended. The
Company agrees that the Shares or, if the Shares are convertible into common
stock of the Company, such common stock, shall be “Registrable Securities”.

 

3.2         Representations and Warranties of Holder

 

3.2.1           Holder represents and warrants to the Company with respect to
this purchase as follows:

 

4

 

 

(i)Authorization. Holder has full power and authority to execute, deliver and
perform this Warrant. This Warrant constitutes the valid and legally binding
obligation of Holder, enforceable against Holder in accordance with its terms.

 

(ii)Purchase Entirely for Own Account. The Warrant is acquired and the Shares
will be acquired for investment for Holder’s own account and not with a view to
the distribution of any part thereof. Holder does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer, or grant participations to such person or entity or to any third
party, with respect to this Warrant or any of the Shares received upon exercise
of this Warrant.

 

(iii)Accredited Investor. Holder understands the term “accredited investor” as
used in Regulation D promulgated tinder the Securities Act of 1933, as amended
(the “Securities Act”) and Holder is an “accredited investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.

 

(iv)Restricted Securities. Holder understands that the Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act, or an exemption therefrom, and that in the absence of an effective
registration statement covering the Shares or an available exemption from
registration under the Securities Act, the Shares must be held indefinitely. In
the absence of an effective registration statement covering the Shares, Holder
will sell, transfer, or otherwise dispose of the Shares only in a manner
consistent with its representations and agreements set forth herein. Holder
further understands that such exemption depends upon, among other things, the
bona fide nature of Holder’s investment intent expressed herein.

 

(v)Experience. Holder has such knowledge and experience in financial and
business matters and in making high risk investments of this type that it is
capable of evaluating the merits and risks of the purchase of the Shares and is
capable of protecting its interest in connection with this transaction. Holder
is capable of protecting its interest in connection with this Warrant. Holder is
able to bear the economic risk of such investment, including a complete loss of
investment.

 

(vi)Receipt of Information. Holder has been furnished access to the business
records of the Company and such additional information and documents as Holder
has requested and has been afforded an opportunity to ask questions of and
receive answers from representatives of the Company concerning the terms and
conditions of this Warrant, the purchase of the Shares upon exercise of the
Warrant, the Company’s business, operations, market potential, capitalization,
financial condition and prospects, and all other matters deemed relevant by
Holder.

 

5

 

 

(vii)Holder Address. Holder certifies its primary business address is as set
forth in the notice provision of Section (i) of this Warrant.

 

ARTICLE 4

MISCELLANEOUS

 

4.1          Term: Exercise Upon Expiration. This warrant is exercisable in
whole or in part, at any time and from time to time on or before the Expiration
Date set forth above; provided, however, that if the Company completes its
initial public offering within the three-year period immediately prior to the
Expiration Date, the Expiration Date shall automatically be extended until the
third anniversary of the effective date of the Company’s initial public
offering. If this warrant has not been exercised prior to the Expiration Date,
this warrant shall be deemed to have been automatically exercised on the
Expiration Date by “cashless” conversion pursuant to Section 1.2.

 

4.2          Legends. This warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH APPLICABLE LAW.

 

4.3          Compliance with Securities Laws on Transfer. This warrant and the
Shares issuable upon exercise of this warrant (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee. The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to an affiliate of Holder or if there is no material question as to
the availability of current information as referenced in Rule 144(c), Holder
represents that it has complied with Rule 144(d) and (e) in reasonable detail,
the selling broker represents that it has complied with Rule 144(f), and the
Company is provided with a copy of Holder’s notice of proposed sale.

 

4.4          Transfer Procedure. Subject to the provisions of Section 4.3, the
Certificate of Incorporation of the Company, as amended from time to time, and
the Voting Agreement dated as of April 19, 2011, as amended from time to time
(the “Voting Agreement”), Holder may transfer all or part of this warrant or the
Shares issuable upon exercise of this warrant (or the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) by giving the
Company notice of the portion of the warrant being transferred setting forth the
name, address and taxpayer identification number of the transferee and
surrendering this warrant to the Company for reissuance to the transferee(s)
(and Holder, if applicable), surrender or reissuance shall be required if the
transfer is to an affiliate of Holder.

 

4.5          VOTING AGREEMENT. The Warrant and the underlying Shares are subject
to the terms and conditions of the Voting Agreement and the Holder agrees to
execute and deliver any and all amendments or certificates in order to
consummate the foregoing.

 

6

 

 

4.6         LOCK-UP AGREEMENT. If requested by the Company and the managing
underwriter, Holder agrees to enter into a lock-up agreement (the “Lock-up
Agreement”) pursuant to which it will not, for a period of no more than 180 days
following the effective date of the first registration statement of the
Company’s Initial Public Offering, offer, sell or otherwise dispose of the
Shares or any other equity securities of the Company held. The Lock-up Agreement
shall be on commercially reasonable terms and shall provide that the provisions
thereof may be waived with the consent of the Company and the managing
underwriter.

 

4.7         Notices. All notices and other communications from the Company to
the Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such Holder from time
to time. All notices to the Holder shall be addressed as follows:

 

Square I Bank
Attn: Warrant Administrator
406 Blackwell Street, Suite 240
Crowe Building
Durham, NC 27701

 

4.8         Amendments. This warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

 

4.9         Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

4.10      Governing Law. This warrant shall be governed by and construed in
accordance with the laws of the State of North Carolina, without giving effect
to its principles regarding conflicts of law.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, the undersigned-has executed this Second Warrant to Purchase
Stock as of the date set forth above.

 

  ENUMERAL BIOMEDICAL CORP.       By:   Name:  John J. Rydzewski   Title:
Executive Chairman

 

[Signature Page to Second Warrant to Purchase Stock]

 

 

 

 

Appendix 1

 

NOTICE OF EXERCISE

 

1.            The undersigned, hereby elects to purchase ________________ shares
of the ___________ stock of Enumeral Biomedical Corp. pursuant to the terms of
the attached warrant, and tenders herewith payment of the purchase price of such
shares in full.

 

1.            The undersigned hereby elects to convert the attached warrant into
shares in the manner specified in the warrant. This conversion is exercised with
respect to ______________ of the shares covered by the warrant.

 

[Strike paragraph that does not apply.]

 

2.            Please issue a certificate or certificates representing said
shares in the name of the undersigned or in such other name as is specified
below:

 

Square 1 Bank
Attn: Warrant Administrator
406 Blackwell Street, Suite 240
Fowler Building
Durham, NC 27701

 

3.           The undersigned represents it is acquiring the shares solely for
its own account and not as a nominee for any other party and not with a view
toward the resale or distribution thereof except in compliance with applicable
securities laws.

 

Square 1 Bank, or Registered Assignee  

 

    (Signature)           (Date)  

 

 

 